ON PETITION FOR REHEARING
PER CURIAM.
In this petition for rehearing, the issue has surfaced as to whether the error complained of (i.e., the admissibility of the defendant’s post-arrest silence) is fundamental as well as constitutional as a result of the State’s contention that the defendant did not properly preserve this error for appellate review. Contrary to this contention, we believe that defense counsel made sufficient objection to the admission of evidence concerning defendant’s post-arrest silence as to properly preserve this issue on appeal. Therefore, it is unnecessary to resolve the issue of whether such error is fundamental as well as constitutional.
Petition denied.